Order entered January 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00923-CR
                               No. 05-20-00924-CR

                     TRENT AARON SELVAGE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
           Trial Court Cause No. 296-81230-2020 & 296-81231-2020

                                      ORDER

      The reporter’s record was due on December 4, 2020. When it was not filed,

we notified court reporter Janet Dugger by postcard dated December 8, 2020 and

directed her to file the record by January 7, 2021. To date, the reporter’s record has

not been filed, and we have had no communication from Ms. Dugger.

      We ORDER court reporter Janet Dugger to file the reporter’s record by

February 19, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach Jr., Presiding Judge, 296th Judicial District Court; Janet Dugger, official

court reporter, 296th Judicial District Court; and to counsel for all parties.



                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE